                       Case 3:18-mj-01674-RAR Document 8 Filed 10/26/18 Page 1 of 3


                                                                                                                                    /!a
                                                                                                                                     kn,'
AO 472 (Rev,   I   1   /l 6) Order ol' Dgtentiolr Penrling 1'rial                                                         ç\
                                                    IJNrrpp Srnrss Dlsrrucr Counr
                                                                                                                       ttt,   r\
                                                                                 for the
                                                                                                                                               0uR.t
                                                                               District of
                                                                                                                                                   Ci
                                                                             Connecticut
                           United States of America                                 )

                                                                                           caseNo' 3 : 1BMJI674 (RAR)
                          Hailee R.                 DeSouza
                                       Defendant


                                                    ORDER OF DETENTION PENDING TRIAL
                                                                    Part I - EligibilitY for Detention

     Upon the

                           Motion of the Govemment attorncy pursuant to 18 U,S'C' $ 3142(Ð(1), or
                           Motion of the Govemment or Court's own motion pursuant to l8 U.S.C. $ 3142(Ð(2),

the Court held a detention hearing and found that detention is warranted. This order sets fo¡1h the Court's findings of fact
and conclusio¡s of law, as required by l8 U.S.C. $ 3142(Ð, in addition to any other findings made at the hearing'

                                       Part    II   - Findings of Fact and Law as to Presumptions under $ 3142(e)

          Rebuttable Presumption Arises Under 18 U.S.C. $ 31a2(e)(2)                               (previous   ttiolator)i There is a rebuttable




                                                                            life imprisonment or death; or
                                   un offense for which the rnaxirnurn sentence is
                        ffin¡
                             an offense for which a rnaxirnum teun of imprisonment of 10 years or lnore is plescribed in the
                        [c)                                                                 Substances Impofi and Export Act
                        -Controlled Subsrances Act (21 U.S.C. $$ 801-904), the Controlled
                          (21 U.S.C. $$ 951-971), or Chapter 705 of Title 46, u,s.c. (46 u.s.c. ${i 70501-70508); or
                       uny felony if such person has been convicted of two or tnore offenses dçscribed in subparagraphs
                        !14¡
                  (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) ofthis paragraph ifa circumstance giving rise to Federal
                 jurisdiction had existed, or a combinatíon of such offenses; or
              [1"¡ uny felony that is not otherwise a critne of violence but involves:
                  (i) a minor victirn; (ii) the possession of a fit'eann or destructive device (as dcfined in l8 U.S.C. $ 921);
                  (iii) any other dangerous weapon; or' (iv) a failure to t'egister undcr 18 U.S.C. $ 2250; ønd
         l-ltZl the defendant has previously been convicted of a Federal offense that is described in 18 U'S.C.
               ¡l+Z(Ð(l), or of a State or local offense that would have been such an offense if a circumstance giving rise
         -$  to Federaljurisdiction hacl existed; ønrl
                                                                                                                  was
               ) the offense described in paragraph (2) above lor which the defendant has beeu convicted
             courrnitted while the defendant   was  on relcasc pending  trial for a Federal, State, or local offense; ørrrl
                                                        has elapsed since the date of conviction,   ot'the release of the
         !tAl a period of not more than fìve yearsoffense      described in paragraph (2) above, whichever is later.
                         from irnpriso¡rnent, for the
         -d"f"ndurrt
                                                                                                                                                    Page   I   ol   3
                     Case 3:18-mj-01674-RAR Document 8 Filed 10/26/18 Page 2 of 3




Ao 472 (Rev.    I   l/ló)   Ordel ol'Detention Pending Trial


 fn.   Reb¡ttable Presumption Arises                              U.S.C.
                                                               Under l8                         ics,f reorm, other ollenses)i There is a
 urebuttable
                            presurnption that no condition or combinatio                       reasonably assule the appearance of the
      defendant             ãs requir.ed and the safety of the comlnunity                      bable cause to belicve that the defendant
      comnitted one or tnol-e of the following offenses:
                                                                                   or more is prescribed in the
         E(f) un offense for which a lnaximuln term of irnprisonment of 10 years
             Controlled Substances Act (21 U.S.C, $$ 801-904), the Controlled Substances Import and Export Act (21
             u.s.c. $$ 951-971), or Chaprer 705 of Title 46, u.s.c. (46 u,s.c, $$ 70501-70508);
         Etrt an offense under 18 U.S,C' $$ 924(c), 956(a), or 2332b;
                an offense listed in 18 U.S,C. $ 2332b(g)(5)(B) fol which a maximum tenn of imprisonment of 10 years
            ¡tSl
               ol'more is prescribed;
                         an offense under Chapter 77 of Title 18, U.S.C. (1S U,S.C. $$ 1581-1597) for which a rnaximurn tenn                    of
            fltnl
                     irnprisontnent of 20 years or more is prescribed; or
                            an offense involving a minor victirn under      l8 U.S.C. $$ 1201, 1591,2241,2242,2244(a)(l),2245,
            ItSl
                     2251,2251A,2252(a)(l),2252(a)(2),2252(a)(3),2252\(a)(l),2252A(a)(2),2252A(a)(3),2252A(a)(4),
                     2260 , 2421 , 2422 , 2423 , or 2425         ,




            Conclusions Regarding Applicabitity of Any Presumption Established Above
 ß
           !         T.ne defendant has uut ilrtr.utluuetl suffìcicut cvideu,re to rcbut thc prcsumption abovc, and dctcntion is
                     ordered on that basis, (Part III neednot be conpleted')

                     OR

           I         1.n" defendant has presented evidence suff,rcient to rebut the presumption, but after considedng the
                     presumption and the other factors discussed below, detention is walranted.

                                           Part   III   - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U,S,C. g 3la2(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be dctained pending trial because the Govemrnent has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably                       assure

      the safety of any other person and the cornmunity'

      By    a pr.eponderance             of evidence that no condition or combination of conditions of release will reasonably assule
      the defendant's appearance as required,

In addition to any frndings made on the record at the hearing, the reasons f'or detention include the following:

       E       w.ight of evidence             against the defendant is strong
       tr      Subject to lengthy period ofincarceration ifconvicted
       tr      Prior criminal history
       !       Participation in criminal activity while on probation, parole, or superrrision
       I       Hittory of violence or use of weapons
       ! Hirtory ofalcohol or substance abuse
       E Lact of stable employment
       E I-ack of stable t'esidence
       I Lact of fìnancially responsible sureties
                                                                                                                                           Page 2   of   3
                   Case 3:18-mj-01674-RAR Document 8 Filed 10/26/18 Page 3 of 3




  AO 472 (Rev. I   l/ló)   Orderof Detention PondingTrial


         I    Lack of significant community ol family ties to this district
         tr   Significant farnily or other ties outside the Uuited States
         tr   Lack of legal status in the United States
         tr   Subject to removal or deportation after serving any peÍiod ofincarceration
         I    lrior failure to appear in court as ordered
         !    lrior attempt(s) to evade law enforcement
              Use of alias(es) or false documents
              Background information unknown or unverified
         I    lrior violations ofprobation, parole, or supervised relcase

  OTHER REASONS OR FURTHER EXPLANATION

The defendant consented to detention without prejudice to his right to
contest detention at a later date. Based on the proffer made by the
government in open court, the Court finds there is a sufficient basis for
the stipulation and detention.




                                                       Part IV - Directions Regarding Detcntion

  The defendant is remanded to the custody of the Attomey General or to the Attorney Genelal's designated representative for
  confinement in a corrections facility separate, to the extent practicable, fì'orn persons awaiting or serving setttences or being
  held in custody pending appeal. The defendant must be afforded a reasonable opportunity fol private consultation with
  defense counsel. On ordei òf a court of the United States ol on request of an attorney for the Government, the person in
  charge of the corrections facility must deliver the de fendant to a United States Marshal for the purpose of an appearance in
  connection with a court proceeding'
                                                                               /s/ Robert A. Richardson
  Date                 rcþøln
                                                                                    United States Magislrate Judge


                                                                                  /s/ Robert A. Richardson
                                                                                                                          Page 3   ol   3
